Notice of Allowance

Claims 1-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.

For independent claim 1:
The claimed invention is a cooking apparatus comprising: a cooking plate, a plurality of induction coils, a plurality of drivers, and a controller. The claimed invention also comprises: increasing the amount of power supplied to the first set of drivers by the amount of power decreased from a second set of drivers and wherein a ratio of the power output by the first driver and the power output by the second driver is different from a ratio of a number of induction heating coils belonging to the first group and a number of induction heating coils belonging to the second group.
The closest prior art would be Artigas Maestre et al (US 2010/0282740). Artigas Maestre teaches a cooking apparatus comprising: a cooking plate, a plurality of induction coils, a plurality of drivers, and a controller. However, Artigas Maestre does not teach increasing the amount of power supplied to the first set of drivers by the amount of power decreased from a second set of drivers and wherein a ratio of the power output by the first driver and the power output by the second driver is different from a ratio of a number of induction heating coils belonging to the first group and a number of induction heating coils belonging to the second group.


For independent claim 11:
The claimed invention is a method of controlling a cooking apparatus having a plurality of induction coils, the method comprising identifying induction heating coils among the plurality of induction heating coils, supplying, by a plurality of drivers, driving power to the plurality of groups of the plurality of induction heating coils, wherein while power output by a first driver, among the plurality of drivers, driving a first group among the plurality of groups is increased, a second driver, among the plurality of drivers, driving a second group among the plurality of groups is controlled to decrease power output by the second driver, and wherein a ratio of the power output by the first driver and the power output by the second driver is different from a ratio of a number of induction heating coils belonging to the first group and a number of induction heating coils belonging to the second group.
The closest prior art would be Artigas Maestre et al (US 2010/0282740). Artigas Maestre teaches a method of controlling a cooking apparatus comprising identifying induction heating coils among the plurality of induction heating coils, supplying, by a 
The second closest prior art would be Calesella et al (US 2018/0270914). Calesella teaches increasing the amount of power supplied to the first set of drivers by the amount of power decreased from a second set of drivers. However, Calesella does not teach wherein a ratio of the power output by the first driver and the power output by the second driver is different from a ratio of a number of induction heating coils belonging to the first group and a number of induction heating coils belonging to the second group.

For independent claim 19:
The claimed invention is a cooking apparatus comprising a cooking plate, a plurality of induction coils, a first and second driver, and a controller. The claimed invention also comprises: wherein a ratio of power output by the first driver and power output by the second driver is different from a ratio of a number of induction heating 
The closest prior art would be Artigas Maestre et al (US 2010/0282740). Artigas Maestre teaches a cooking apparatus comprising: a cooking plate, a plurality of induction coils, a first and second driver, and a controller. However, Artigas Maestre does not teach increasing the amount of power supplied to the first set of drivers by the amount of power decreased from a second set of drivers and wherein a ratio of the power output by the first driver and the power output by the second driver is different from a ratio of a number of induction heating coils belonging to the first group and a number of induction heating coils belonging to the second group.
The second closest prior art would be Calesella et al (US 2018/0270914). Calesella teaches increasing the amount of power supplied to the first set of drivers by the amount of power decreased from a second set of drivers. However, Calesella does not teach wherein a ratio of the power output by the first driver and the power output by the second driver is different from a ratio of a number of induction heating coils belonging to the first group and a number of induction heating coils belonging to the second group.

For independent claim 21:
The claimed invention is a method of controlling a cooking apparatus having a plurality of induction heating coils, the method comprising: detecting a cookware, outputting a detection signal in response to the detection of the cookware, identifying induction heating coils among the plurality of induction heating coils based on a plurality 
The closest prior art would be Artigas Maestre et al (US 2010/0282740). Artigas Maestre teaches a method of controlling a cooking apparatus comprising identifying induction heating coils among the plurality of induction heating coils, supplying, by a plurality of drivers, driving power to the plurality of groups of the plurality of induction heating coils. However, Artigas Maestre does not teach wherein while power output by a first driver, among the plurality of drivers, driving a first group among the plurality of groups is increased, a second driver, among the plurality of drivers, driving a second group among the plurality of groups is controlled to decrease power output by the second driver, and wherein a ratio of the power output by the first driver and the power output by the second driver is different from a ratio of a number of induction heating coils belonging to the first group and a number of induction heating coils belonging to the second group.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761